If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


MICHIGAN STATE POLICE TROOPERS                                    UNPUBLISHED
ASSOCIATION, INC.,                                                July 16, 2020

              Plaintiff-Appellant,

v                                                                 No. 350863
                                                                  Court of Claims
DEPARTMENT OF STATE POLICE,                                       LC No. 19-000030-MK

              Defendant-Appellee.


Before: CAVANAGH, P.J., and BECKERING and GLEICHER, JJ.

BECKERING J. (concurring).

       I concur in the result only.



                                                           /s/ Jane M. Beckering




                                              -1-